Name: Commission Regulation (EEC) No 2743/82 of 13 October 1982 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 2655/82
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14 . 10 . 82 Official Journal of the European Communities No L 290/31 COMMISSION REGULATION (EEC) No 2743/82 of 13 October 1982 on the issuing of import licences for products falling within subheading 07.06 A of the Common Customs Tariff in accordance with Regulation (EEC) No 2655/82 remain and only within certain limits ; whereas quan ­ tities remain for Indonesia and the other GATT member countries only, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), Having regard to Council Regulation (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within sub ­ heading 07.06 A of the Common Customs Tariff (3), Having regard to Commission Regulation (EEC) No 2655/82 of 1 October 1982 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariff (4), and in particular Article 2 (2) thereof, Whereas, pursuant to the abovementioned provision , the quantities for which import licences are to be issued are to be laid down proportionally by country or group of countries concerned ; Whereas, under Article 3 of the same Regulation , import licences may be issued only where quantities Applications for import licences, as referred to in the first indent of Article 2 ( 1 ) of Regulation (EEC) No 2655/82, shall be honoured within the following limits : (a) Indonesia : 48 685 tonnes, i.e. 100 % of the appli ­ cations ; (b) other GATT member countries : 435 tonnes , i.e. 100% of the applications ; (c) third countries other than Thailand and those referred to in (a) and (b) : 0 . Article 2 This Regulation shall enter into force on 14 October 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 October 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975 , p . 1 . (*) OJ No L 164, 14 . 6 . 1982, p . 1 . ( 3 ) OJ No L 279 , 1 . 10 . 1982, p . 41 . (4) OJ No L 280, 2 . 10 . 1982, p . 14 .